DETAILED ACTION
I.	Claims 1-18 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a national stage entry of PCT/JP2017/028066, with International Filing Date: 08/02/2017, which claims foreign priority to 2016-207694, filed 10/24/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2019, 05/22/2019, 05/29/2019, 01/07/2020, 01/07/2020, and 06/30/2021 have been considered by the examiner.
Specification
The abstract of the disclosure is objected to because “[Object]” is in the first line of the Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “A program causing a computer to function as…”, with said program being held to be 
A claim that recites no more than software, logic or a data structure (i.e., an abstract idea) – with no structural tie or functional interrelationship to an article of manufacture, machine, process or composition of matter does not fall within any statutory category and is not patentable subject matter; data structures in ethereal, non-physical form are non-statutory subject matter. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994); see Nuijten, 500 F.3d at 1357.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 20080063245 A1 to Benkley et al., hereinafter Benkley.
Regarding claim 1, Benkley discloses an information processing apparatus comprising: a fingerprint information acquisition unit configured to acquire fingerprint information (paragraph 38, “the linear sensor array senses and captures fingerprint features in the 
a determination unit configured to determine an action of a finger on a basis of the fingerprint information (paragraph 63, “The sensor 220 may include individual sensors 222, 224, 226 for individual activation by a user”); 
and a processing unit configured to perform specified processing predetermined depending on the action on a basis of the determined action (paragraphs 63, 68 and 71). 
Regarding claim 2, Benkley discloses wherein the determination unit determines the action by comparing the fingerprint information with registered fingerprint information registered previously (paragraph 38, “compared against a previous sample”). 
Regarding claim 3, Benkley discloses wherein the determination unit determines an inclination of a finger on the basis of the fingerprint information (paragraphs 55, 61, 67, 68, 70, and 75). 
Regarding claim 4, Benkley discloses wherein the determination unit determines the inclination by comparing the fingerprint information with registered fingerprint information registered previously in a state in which the finger is tilted (paragraphs 42, 46, 51, 53, 54, 55, 61, 67-71, 75, and 77). 
Regarding claim 5, Benkley discloses wherein the fingerprint information acquisition unit 
Regarding claim 6, Benkley discloses wherein the fingerprint information acquisition unit acquires the fingerprint information from a plurality of fingerprint sensors configured to detect the fingerprint information, and the determination unit determines the action on a basis of the fingerprint information detected from a plurality of the fingerprint sensors (paragraphs 63, 68, 69 and 70). 
Regarding claim 7, Benkley discloses wherein the determination unit determines an inclination of a finger by comparing the fingerprint information detected from a plurality of the fingerprint sensors (paragraphs 42, 46, 51, 53, 54, 55, 61, 67-71, 75, and 77). 
Regarding claim 8, Benkley discloses comprising: an authentication unit configured to authenticate whether or not the fingerprint information matches registered fingerprint information registered previously, wherein the determination unit performs the determination in a case where the authentication is successful (paragraphs 67, 68, and 104). 
Regarding claim 10, Benkley discloses wherein the processing unit performs the specified processing on a basis of information of a type of a finger obtained from the 
Regarding claim 11, Benkley discloses wherein the determination unit performs the determination on a basis of the fingerprint information and sensor information obtained from an other sensor other than a fingerprint sensor configured to detect the fingerprint information (paragraph 44, “If more than one sensor is employed, it is possible to determine direction of motion using vector addition with different linear samples taken”). 
Regarding claim 12, Benkley discloses wherein the other sensor is a position sensor, a temperature sensor, or a finger pressure sensor (paragraphs 44, 63, 64, “sense motion, pressure or other stimuli performed by a user in navigating operations”, and paragraphs 81 and 86, “three linear arrays disposed at different angles to measure motion across a range of angles from the principal axis (in this case +/- 25 degrees from the main axis)”). 
Regarding claim 13, Benkley discloses wherein the specified processing is processing of activating a specified application predetermined depending on the action (paragraphs 45 and 52, “the techniques used for the separate processes can be the same or may be different depending on the application” and paragraphs 55, 56 and 58, “In different applications and devices, this interaction may take on many forms”, paragraphs 61 and 70, “different applications will have varying demands for the different sensor features”). 
Regarding claim 14, Benkley discloses wherein the specified processing is processing related to a text entry function predetermined depending on the action (paragraph 71). 
Regarding claim 15, Benkley discloses wherein the specified processing is processing for transition of a display screen predetermined depending on the action (paragraphs 59 and 73). 
Regarding claim 16, Benkley discloses wherein the determination unit determines pressing force of a finger as the action on the basis of the fingerprint information (paragraphs 2, 59, and 63). 
Regarding claim 17, Benkley discloses an information processing method comprising: acquiring fingerprint information (paragraph 38, “the linear sensor array senses and captures fingerprint features in the form of a string of data signals by first sensing the features in an initial sensing and capture” and paragraphs 42, 44 and 68); 
determining an action of a finger on a basis of the fingerprint information (paragraph 63, “The sensor 220 may include individual sensors 222, 224, 226 for individual activation by a user”); 
and performing specified processing predetermined depending on the action on a basis of the determined action (paragraphs 63, 68 and 71). 
Regarding claim 18, Benkley discloses a program causing a computer to function as: 
a means configured to acquire fingerprint information (paragraph 38, “the linear sensor array senses and captures fingerprint features in the form of a string of data signals by first sensing the features in an initial sensing and capture” and paragraphs 42, 44 and 68); 
a means configured to determine an action of a finger on a basis of the fingerprint information (paragraph 63, “The sensor 220 may include individual sensors 222, 224, 226 for individual activation by a user”); 
and a means configured to perform specified processing predetermined depending on the action on a basis of the determined action (paragraphs 63, 68 and 71).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Benkley as applied to independent claim 1 above, and further in view of United States Patent Application Publication No. US 20150371073 A1 to Cho et al., hereinafter Cho.
Benkley discloses the claimed invention, as cited above.  However, Benkley does not disclose the claim limitations directed to “whether or not an entered password matches a registered password in addition to whether or not the fingerprint information matches the registered fingerprint information”.  Cho discloses said claim limitations, as cited below.
Regarding claim 9, Cho discloses wherein the authentication unit performs the authentication depending on whether or not an entered password matches a registered password in addition to whether or not the fingerprint information matches the registered fingerprint information (paragraphs 120 and 123, “the electronic device 101 may execute a security authentication procedure based on the detected fingerprint, and when the detected fingerprint is identical to a security key (for example, a password)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cho with the teachings of Benkley in order to provide a strong security authentication procedure (Cho – paragraphs 93, 120 and 123).
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to acquiring a fingerprint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431